NOT FOR PUBLICATION WITHOUT THE
                           APPROVAL OF THE APPELLATE DIVISION
    This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
 internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                     SUPERIOR COURT OF NEW JERSEY
                                                     APPELLATE DIVISION
                                                     DOCKET NO. A-2093-16T4

DIANA L. HERBIG,

                Appellant,

v.

BOARD OF REVIEW,
DEPARTMENT OF LABOR
AND WORKFORCE
DEVELOPMENT and
WOCKHARDT USA, LLC,

          Respondents.
_____________________________

                          Submitted September 18, 2018 – Decided October 1, 2018

                          Before Judges Suter and Geiger.

                          On appeal from the Board of Review, Department
                          of Labor and Workforce Development, Docket
                          No. 098,855.

                          Schorr & Associates, PC, attorneys for appellant
                          (Adam L. Schorr, on the brief).

                          Gurbir S. Grewal, Attorney General, attorney for
                          respondent Board of Review (Jason W.
                          Rockwell, Assistant Attorney General, of
                  counsel; Robert M. Strang, Deputy Attorney
                  General, on the brief).

                  Respondent Wockhardt USA, LLC, has not filed
                  a brief.

PER CURIAM

      We have been advised prior to argument that appellant passed away and

that her estate does not object to dismissal of the appeal. Accordingly, the

appeal is dismissed with prejudice and without costs.




                                                                     A-2093-16T4
                                       2